Citation Nr: 1544638	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include seborrheic dermatitis, as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The RO denied service connection for dermatitis/fungus. 

In April 2009, the Veteran filed a Substantive Appeal via VA Form 9, requesting a hearing before a Veterans Law Judge. The Veteran and his representative were provided notice but failed to attend the hearing or request a postponement. His hearing request is therefore deemed to have been withdrawn. 38 C.F.R. § 20.704(d) (2015). 

In July 2012, the Board remanded the issue on appeal for additional development. The requested examination having been provided and medical records made part of the claims file, the Board finds the directives have been substantially complied with and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

A skin disorder, to include seborrheic dermatitis, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be medically associated with herbicide exposure. 



CONCLUSION OF LAW

A skin disorder, to include seborrheic dermatitis, was not incurred in or aggravated by active military service, and may not be presumed to have been caused by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in June 2007, prior to the initial unfavorable adjudication in August 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records with the claims file. All submitted or identified private treatment records have been associated with the claims file. 

VA requested VA treatment records from 1989 forward from the Temple, Waco and Marlin, Texas VA Medical Centers in August 2012, November 2012, February 2013 and April 2013. In correspondence dated April 2013, the Central Texas Veterans Health Care System provided all existing requested treatment records. 38 C.F.R. § 3.159(c)(2). All other VA treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in June 2013. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a skin disorder. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.


II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). 

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in-service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id. 


VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for a skin disorder and fungus, to include as due to herbicide exposure. For the reasons provided below, the Board finds that service connection for a skin disorder is not warranted on a presumptive or direct basis. 

First, turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with seborrheic dermatitis, which is not a specifically listed chronic disease for VA purposes nor is it encompassed by a broader listed disability. 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013). Notwithstanding, even it were such a chronic disease, as it was not manifested within one year of service, service connection on that basis is not warranted.

As noted above the Veteran has qualifying service in the Republic of Vietnam during a presumptive period, and is therefore presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). However, the Veteran is not diagnosed with a disability that VA has determined to be linked with herbicide exposure. Seborrheic dermatitis is neither a specifically listed disability, nor is it encompassed by a broader listed disability of chloracne or other acneform disease consistent with chloracne. 38 C.F.R. § 3.309(e). As dermatitis has not been recognized as being associated with herbicide exposure, the presumption in favor of diseases associated with herbicide exposure is not applicable in this case, and service connection on that basis is not warranted. 

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). See also Brock v. Brown, 10 Vet. App. 155, 160-161(1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000). 

Next, service connection is not warranted on a direct basis. The medical evidence of record reflects that the Veteran has been diagnosed with seborrheic dermatitis and therefore the first element of service connection (a current disability) has been met. Concerning the second element, the Veteran has argued he was exposed to herbicides, exposed to fungus and had a fungal infection in-service. The Veteran's personnel records reflect service in the Republic of Vietnam from April 1970 to April 1971, and his DD-214 reflects that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal. Based on this evidence, the Board finds that the Veteran served in the Republic of Vietnam during an applicable presumptive period, and is therefore presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). 

Further, the Board notes service treatment records associated with the claims file include a May 1970 entry indicating the Veteran reported to sick call complaining of "what appeared to be scabies in L ear and posterior."  The Veteran has reported he was treated for fungus with a cream. The Board notes the Veteran asserts he was treated for a fungal infection in-service. However, he has not been shown to have the requisite medical training to be competent to diagnose a fungal infection. Jandreau, 492 F.3d at 1372. Second, the Veteran was specifically diagnosed with scabies not a fungus in-service. Scabies is a contiguous dermatitis caused by the mite Sarcoptes scabiei. Dorland's Illustrated Medical Dictionary 1671 (32nd ed. 2012).  Third, there is no other evidence of a diagnosis of a fungal infection in-service. So while the Board concedes a diagnosis of scabies in-service, there is no competent evidence of a diagnosis of a fungal infection in-service. 

The Board notes the Veteran alleges he was exposed to fungus in-service. To the extent the Veteran's statements indicate he was exposed to a fungus, and not that he had a fungal infection, this is consistent with the nature of his service, and as such may be presumed true. Thus, an in-service event, injury or disease has been shown.

Turning to the third element, the preponderance of the evidence is against a finding of a causal connection between the Veteran's skin disorder and his active duty service. The Veteran claims his current condition is related to his diagnosis of scabies in-service. The Veteran also asserts his current condition is the result of exposure to fungus and a fungal infection while in-service. Finally, the Veteran has stated his seborrheic dermatitis is causally related to his exposure to herbicides during service. However, again the Veteran is not shown to be competent to opine as to the presence of a causal link between any of his alleged in-service events, and his current disability, as to do so requires medical expertise. Jandreau, 492 F.3d at 1377. 

The Board also notes the Veteran alleges his skin disorder has been persistence since service. The Veteran is competent to testify as to persistence. However, the Veteran in his 1998 VA medical history reported blistering lesions present in-service which disappeared after two weeks and never returned. This presents a discrepancy between the Veteran's later reports from 2000 to present, indicating he has had continued skin symptoms and irritation since Vietnam, and thus undermines their credibility. Since the statements are not credible, they are entitled to no probative weight. As there is no competent and credible lay evidence concerning the presence of a causal relationship or persistent symptoms, the issue must be determined based on the medical evidence of record.

The Veteran's May 1971 separation examination is silent for any diagnosis or complaints of symptoms of dermatitis, any fungal infection or "scabies." The earliest post-service treatment records associated with the claims file are private treatment records from 1994. This medical evaluation addressed treatment for the Veteran's lower back and right wrist injuries. The Veteran made no relevant complaint at this time and an examination of his skin was negative. 

A May 2000, dermatology consult noted the Veteran's subjective report that his dermatitis initially began in Vietnam, and he was diagnosed at that time with a fungus on his face and ears. The physician diagnosed seborrheic dermatitis, secondary irritant dermatitis, and post inflammatory hyperpigmentation.  A VA dermatology consult from May 2007 includes the Veteran's report that the skin of his face, nose, eyes and ears peels and itches and has done so for more than 30 years. The examiner noted hyperpigmented skin of the face and found no ulcerations, no scales and no erythema of the skin. The diagnosis was dermatitis. The mere continued repetition of the Veteran's assertions does not constitute competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   

The Veteran was provided with a VA examination in June 2013. The examiner indicated that it was less likely than not that the Veteran's skin disorder was causally related to his active duty service, specifically his in-service diagnosis of scabies or herbicide exposure. 

First, concerning herbicide exposure the examiner found it to be less likely than not that the Veteran's current skin condition is causally related to such exposure. The examiner based this opinion on the fact that, following a literature review of reliable sources, no evidence could be found supporting a causal connection between herbicide exposure and dermatitis. 

Next, the examiner considered whether the Veteran's current skin disorder is the rash described as appearing "like scabies" in May 1970 service treatment records. Based on a review of the literature, clinical expertise, and experience the examiner found the Veteran's current skin condition is less likely than not the rash described as appearing "like scabies" for which he had treatment during service. The examiner noted the differences in presentation between seborrheic dermatitis which presents as a scaly rash versus scabies which presents as red raised lesions. The examiner noted at the examination the Veteran's face and scalp were clear of any lesions, dry or scaly skin.

Finally, addressing the Veteran's claim that he had a fungal infection or was exposed to a fungus in Vietnam, the examiner noted there are no service treatment records related to treatment for a fungal infection. Further, the examiner noted that while getting a fungal infection in Vietnam is not hard to imagine, such infections are typically seen on the feet, groin and other covered areas. The examiner explained that fungal infections are not typically seen on the face, and further indicated that fungal infections present differently than the Veteran's current diagnosis, and there is no medical evidence linking the Veteran's current seborrheic dermatitis and exposure to fungus or a fungal infection in-service. As the examiner's opinion is based on accurate facts and supported by a review of reliable medical literature, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

The private and VA treatment records associated with the claims file are silent for any indication that the Veteran's dermatitis is in any way related to his active duty service, specifically his exposure to herbicides. As there is no competent and credible evidence of a link between the Veteran's active duty service, including specifically his in-service diagnosis of scabies, possible exposure to a fungus and herbicide exposure in Vietnam, and his dermatitis, the Board finds the preponderance of the evidence is against a finding of a nexus between the current disability and the Veteran's active duty service. As the third element is not met, direct service connection for a skin disorder is not warranted. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's seborrheic dermatitis is causally or etiologically related to his service,  manifested within an applicable presumptive period, or is related to herbicide exposure. Further, the Veteran's skin disorder was not incurred in or aggravated by military service and is not presumed to have been caused by service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a skin disorder, to include seborrheic dermatitis, as due to herbicide exposure, is denied. 



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


